 Case 7:17-cr-00003-MFU Document 60 Filed 12/11/19 Page 1 of 2 Pageid#: 203



                                UNITED STATES DISTRICT COURT
                                     Western District of Virginia
                                         Office of the Clerk
                                    210 Franklin Road, Suite 540
                                     Roanoke, VA 24011-2208


Timothy Campbell #13858-084
P.O. Box 1009
Welch, WV 24801
                                                                             ✔ Go to Next Page
                                                                            _____


Dear Sir / Madam:

        In response to your recent submission to the Court, please read the marked sections for the
relevant information.
  ✔ Copies are not free. Pursuant to U.S.C. 1914 and the fee schedule established by the Judicial
_____
Conference of the United States, photocopies of documents from the court's record are $.50 per page. If
you wish to obtain copies, you must prepay the copy fee. Please forward payment, the style of the case,
and case number to the Office of the Clerk and the Court will mail them to you.

To receive your selected documents, you need to first pay $ 6.50        for 13           pages.
                                                                 (Plea agreement)
_____ The forms/copies you requested are enclosed.

_____ We do not have forms regarding Motions such as Appointment of Counsel or Writ of Mandamus.

_____ We are unable to send you your requested form


because I do not know if it even exists. As an employee of the Court, I must also remain neutral, and thus,
I am prohibited from performing legal research for anyone.

_____ You asked about the Freedom of Information Act. Neither the Freedom of Information Act
(5 U.S.C. §552) nor the Privacy Act (5 U.S.C. §552a) applies to the Judiciary.

_____ If you believe that your constitutional rights have been violated, you may, at your sole discretion,
file an action. I have enclosed a copy of the appropriate form for filing such action. You may make
multiple copies of the form. Please fill out the form carefully and legibly and sign the forms as
photocopied signatures are not acceptable. Please note, however, that providing you this form is not a
determination by the Court that your claim(s) have any merit. The Court provides the form only as a
courtesy. Mail to: Clerk, U.S. District Court, 210 Franklin Road, Suite 540, Roanoke, VA 24011-
2208.

_____ Please be advised that neither the Local Rules nor the Standing Orders are available in a format to
send to litigants, but they are available on the Court’s website. www.vawd.uscourts.gov . They and the
Federal Rules of Civil Procedure are also available from various legal research providers or at law
libraries. Our standing order refers all non-dispositive matters in pro se prisoner actions to a United States
Magistrate Judge and requires prisoner civil actions to be filed in the Roanoke Division for administrative
                                                      1
     Case 7:17-cr-00003-MFU Document 60 Filed 12/11/19 Page 2 of 2 Pageid#: 204



    reasons only. However, the Court will inform you of the applicable Local Rule and Standing Orders upon
    receipt of any complaint or petition.

    _____ No case number was noted on the document(s) sent to the Court, and I am unable to determine the
    case in this Court in which you wish to file this submission. If you intend to pursue a new action or file a
    motion in a pending or closed case, please indicate how and in which action you want the documents
    filed. If you intend to file in a different court, please mail it to that other court.

    _____ The Court received a payment on your behalf, and it’s returned to you as an enclosure to this letter
    because:
            _____ You do not presently owe money that the Court collects. _____ The Court does not
    accept partial payment of the filing fee unless the Court granted you the opportunity to pay in
    installments, pursuant to 28 U.S.C. §1915 and even then, those payments would sent to the Court by the
    Trust Account Officer from the facility where you are housed.

    _____ I am not permitted to provide the legal information you seek. The role of the Court is to adjudicate
    claims presented to the parties. The Court could not maintain its role as an unbiased arbiter of claims if it
    assisted either party. As an employee of the Court, I must also remain neutral.

    _____ The court is authorized to adjudicate cases. The Court is not authorized to, and does not,
    investigate allegations of misconduct. Please contact the appropriate law enforcement, inspector general,
    or ombudsman with the jurisdiction to address your concerns.

    _____ The Court does not have any record of the case/ data/ pleading/document you described.

    _____ You asked about the status of your case. I cannot give an estimate on when an action will be
    taken in your case. You will receive a copy of any order and/or opinion as soon as the Court issues it.

    _____ The address you requested is: ______________________________________________________

    _____________________________________________________________________________________

    _____ Sending unrequested information to the Court with the hope that it will quicken consideration of
    your case is incorrect. The Court will review your case in turn.

    _____ Please find your enclosed submission because it does not pertain to a pending action and the Court
    does not maintain a record of such correspondence.
     ✔
    _____
              Mr. Campbell- A docket sheet is enclosed as requested. I have provided you the transcript order form
              for you to request the transcript from your sentencing hearing.



                                                                       Sincerely,
                                                                 JULIA C. DUDLEY, Clerk of Court
                                                                       By: Deputy Clerk
  DO NOT SEND IN SOCIAL SECURITY NUMBERS,
NAMES OF MINOR CHILDREN OR DATES OF BIRTHS.                                      12/11/2019
    WE RECOMMEND YOU MAKE A COPY OF                                       Date:_________________________
  ANYTHING YOU SUBMIT FOR YOUR RECORDS
                                                            2
